

116 SRES 753 ATS: Supporting the goals and ideals of National Domestic Violence Awareness Month.
U.S. Senate
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 753IN THE SENATE OF THE UNITED STATESOctober 22 (legislative day, October 19), 2020Mrs. Feinstein (for herself and Ms. Murkowski) submitted the following resolution; which was referred to the Committee on the JudiciaryNovember 30, 2020Committee discharged; considered and agreed toRESOLUTIONSupporting the goals and ideals of National Domestic Violence Awareness Month.Whereas, according to the National Intimate Partner and Sexual Violence Survey—(1)up to 12,000,000 individuals in the United States report experiencing intimate partner violence annually, including physical violence, rape, or stalking; and(2)approximately 1 in 5 women in the United States and up to 1 in 7 men in the United States have experienced severe physical violence by an intimate partner at some point in their lifetimes;Whereas, on average, 3 women in the United States are killed each day by a current or former intimate partner, according to the Bureau of Justice Statistics;Whereas domestic violence can affect anyone, but women who are 18 to 34 years of age typically experience the highest rates of domestic violence;Whereas survivors of domestic violence are strong, courageous, and resilient; Whereas most female victims of intimate partner violence have been victimized by the same offender previously;Whereas domestic violence is cited as a significant factor in homelessness among families;Whereas millions of children are exposed to domestic violence each year;Whereas research shows that boys who are exposed to domestic violence in their households are more likely to become perpetrators of intimate partner violence;Whereas victims of domestic violence experience immediate and long-term negative outcomes, including detrimental effects on mental and physical health; Whereas research consistently shows that being abused by an intimate partner increases an individual’s likelihood of substance use as well as associated harmful consequences;Whereas victims of domestic violence may lose several days of paid work each year and may lose their jobs due to reasons stemming from domestic violence;Whereas crisis hotlines serving domestic violence victims operate 24 hours per day, 365 days per year, and offer important crisis intervention services, support services, information, and referrals for victims;Whereas staff and volunteers of domestic violence shelters and programs in the United States, in cooperation with 56 State and territorial coalitions against domestic violence, provide essential services to—(1)thousands of adults and children each day; and(2)1,000,000 adults and children each year; Whereas more than 160 States, counties, and cities have experienced an increase in reports of domestic violence during the COVID–19 pandemic;Whereas the COVID–19 pandemic increases the isolation of survivors of domestic violence and that isolation is being used as a tool by abusers to exert power and coercive control;Whereas domestic violence programs and hotlines have seen a substantial increase in contacts since the beginning of the COVID–19 pandemic and are expecting a surge in requests for services when social distancing is no longer necessary;Whereas local YWCAs shared that between March 31, 2020, and late summer 2020, as a result of the impact from the COVID–19 pandemic—(1)69 percent of respondent YWCAs that operate domestic violence hotlines reported an increase in demand for services; and(2)64 percent of nearly 100 local YWCAs who provide domestic violence services (either emergency shelter or transitional housing) reported an increase in demand for domestic violence shelter;Whereas while violence as a lived experience of American Indian and Alaska Native women exists in less pressing times, the COVID–19 pandemic has increased the challenges and barriers to accessing safety by exacerbating already existing issues including—(1)lack of safe housing for victims;(2)lack of space in shelters for victims to maintain safe social distancing;(3)lack of personal protective equipment for staff of tribal shelters and victim services programs;(4)limited transportation for victims; and(5)lack of access to adequate health care;Whereas respondents to a survey of domestic violence programs reported that survivors of domestic violence are facing financial challenges related to COVID–19 and three quarters of those respondents reported that survivors are having trouble accessing food, and more than half of those respondents have reported that survivors cannot pay their bills;Whereas medical professionals have reported that survivors of domestic violence are presenting with more severe injuries during the pandemic;Whereas domestic violence programs are having to change the way they provide services in response to the COVID–19 pandemic;Whereas advocates for survivors of domestic violence and survivors face the same challenges with childcare and facilitating online learning that others do;Whereas, according to a 2019 survey conducted by the National Network to End Domestic Violence, 77,226 domestic violence victims were served by domestic violence shelters and programs around the United States in a single day;Whereas non-citizen victims of domestic violence report heightened concerns with accessing law enforcement and services due to uncertainty arising from changing immigration policies and heightened immigration enforcement; Whereas law enforcement officers in the United States put their lives at risk each day by responding to incidents of domestic violence, which can be among the most volatile and deadly calls;Whereas Congress first demonstrated a significant commitment to supporting victims of domestic violence with the enactment of the landmark Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.);Whereas Congress has remained committed to protecting survivors of all forms of domestic violence and sexual abuse by making Federal funding available to support the activities that are authorized under—(1)the Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.); and(2)the Violence Against Women Act of 1994 (34 U.S.C. 12291 et seq.);Whereas there is a need to continue to support programs and activities aimed at domestic violence intervention and domestic violence prevention in the United States;Whereas domestic violence programs provide trauma-informed services to protect the safety, privacy, and confidentiality of survivors of domestic violence; andWhereas individuals and organizations that are dedicated to preventing and ending domestic violence should be recognized: Now, therefore, be it That—(1)the Senate—(A)supports the goals and ideals of National Domestic Violence Awareness Month; (B)commends domestic violence victim advocates, domestic violence victim service providers, crisis hotline staff, and first responders serving victims of domestic violence, for their compassionate support of survivors of domestic violence; and(C)recognizes the impact of the COVID–19 pandemic on advocates for survivors of domestic violence and survivors; and(2)it is the sense of the Senate that Congress should—(A)continue to raise awareness of—(i)domestic violence in the United States; and(ii)the corresponding devastating effects of domestic violence on survivors, families, and communities; and(B)pledge continued support for programs designed to—(i)assist survivors of domestic violence;(ii)hold perpetrators of domestic violence accountable; and(iii)bring an end to domestic violence.